Exhibit 10.7

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT dated as of March 5, 2007, among SYMMETRY HOLDINGS
INC., a Delaware corporation (the “Company”), and the undersigned parties listed
under Investors on the signature page or pages hereto (collectively, the
“Investors”).

W I T N E S S E T H:

WHEREAS, the Investors have purchased and intend to purchase unregistered
securities of the Company in reliance on representations by the Company that it
would grant to them certain rights to require the Company to register the resale
of unregistered securities now or hereafter held by them; and

WHEREAS, the Parties desire to set forth herein such rights and related rights
and obligations.

NOW, THEREFORE, in consideration of the premises, representations and
warranties, and the mutual covenants and agreements, contained herein and other
good, valuable and sufficient consideration, the receipt of which is hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

1.  

Definitions.

1.1  

As used herein, the following terms shall have the following meanings:

“Affiliate” with respect to any Person, shall mean any other Person which
controls, is controlled by or is under common control with, directly or
indirectly, such Person, and, if such Person is a natural person, includes any
member of such Person’s immediate family, or, if such Person is an entity,
includes any trustee, member, general partner, manager, director or executive
officer of, or any Person performing similar functions for, such Person.

“Agreement” shall mean this Registration Rights Agreement, as amended or
supplemented from time to time.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Charter” shall mean the Amended and Restated Certificate of Incorporation of
the Company.

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act or the Exchange Act.

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company.

 

“Company” shall have the meaning set forth in the title to this Agreement.

“Current Market Value” shall have the meaning set forth in Section 3.6.2.

“Demand” shall have the meaning set forth in Section 2.1.1.

“Demand Registration” shall have the meaning set forth in Section 2.1.1.

“Demanding Holder” shall have the meaning set forth in Section 2.1.1.

“Equity Interests” shall mean common equity interests of any class or kind
(however designated) of the Company, including (a) the Common Stock, (b) any
rights, options or warrants to purchase such common equity interests (including
the Private Placement Warrants), and (c) securities convertible into or
exchangeable or exercisable for such common equity interests. Equity Interests
shall include any securities issued or delivered in exchange for, in respect of,
in substitution or replacement of, or otherwise in respect of any of such common
equity interests, rights, warrants or options in connection with any dividend,
distribution, liquidation, dissolution, reclassification, reorganization,
recapitalization, merger, consolidation, tender offer, exchange offer, asset
sale, share exchange or other similar transaction.

“Exchange Act” shall mean the Securities Exchange Act of 1934, and the rules and
regulations of the Commission promulgated thereunder.

“Existing Stockholders” shall mean the stockholders of the Company immediately
prior to the IPO.

“Form S-3” shall have the meaning set forth in Section 2.3.

“Governmental Authority” shall mean any government (including any United States
federal, foreign, state, provincial, city, municipal, cantonal or county
government), any political subdivision thereof and any governmental,
administrative, ministerial, regulatory, central bank, self-regulatory,
quasi-governmental, taxing, executive or legislative department, commission,
body, agency, authority or instrumentality of any thereof.

“Indemnified Party” shall have the meaning set forth in Section 5.3.

“Indemnifying Party” shall have the meaning set forth in Section 5.3.

“Initial Business Combination” shall have the meaning set forth in the Charter.

“Investors” shall have the meaning set forth in the title to this Agreement.

“Investor Indemnified Party” shall have the meaning set forth in Section 5.1.

“IPO” shall mean the initial firm commitment underwritten public offering of
securities registered under the Securities Act.

 

“Judicial Authority” shall mean any court, arbitrator, special master, receiver,
tribunal or similar body of any kind.

“Law” shall mean any treaty, code, statute, law (including common law), rule,
regulation, or ordinance of any kind of any Governmental Authority.

“Maximum Number of Shares” shall have the meaning set forth in Section 2.1.4.

“Net Exercise Right” shall have the meaning set forth in Section 3.6.1.

“Notice and Questionnaire” shall have the meaning set forth in Section 3.2.2.

“Order” shall mean any judgment, writ, decree, directive, decision, injunction,
ruling, award or order (including any consent decree or cease and desist order)
of any kind of any Governmental Authority or Judicial Authority.

“Piggy-Back Demand” shall have the meaning set forth in Section 2.2.1.

“Piggy-Back Holder” shall have the meaning set forth in Section 2.2.1.

“Piggy-Back Registration” shall have the meaning set forth in Section 2.2.1.

“Parties” shall mean the Company (and successors required under Section 6.3) and
the Investors (and other holders of Registrable Securities to the extent
permitted under Section 6.3); provided, that, if an Investor (or other holder)
no longer holds Registrable Securities, it shall cease to be a Party as to
transactions hereunder occurring thereafter.

“Person” shall mean an individual, a partnership, a sole proprietorship, a
company, a firm, a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
union, a group acting in concert, a Judicial Authority, a Governmental Authority
or any other entity or association of any kind, including the estate, heirs,
executors, administrators or other successors and assigns thereof permitted by
this Agreement.

“Private Placement” shall mean the issuance and sale, in a private placement
complying with the requirements of the Securities Act, of warrants to purchase
shares of Common Stock to Existing Stockholders, to be consummated prior to the
IPO.

“Private Placement Warrants” shall mean the warrants purchased by the Investors
in the Private Placement.

“Pro Rata” shall have the meaning set forth in Section 2.1.4.

“Prospectus” shall mean the prospectus meeting the requirements of Section 10(a)
of the Securities Act contained within any Registration Statement.

 

“Qualifying Investor” shall mean, with respect to any Investor, (a) any partner,
member or stockholder thereof, (b) any Person controlling, controlled by or
under common control with such Investor or any partner thereof, or (c) any
direct transferee from such Investor to whom such Investor transfers an amount
of Registrable Securities (determined on a fully exercised basis) equal to 10%
or more of the Registrable Securities held by the Investors upon consummation of
the IPO.

“Registrable Securities” mean all of the Equity Interests now owned or hereafter
acquired and held by any of the Investors or an estate, heir, executor,
administrator or other successor thereto or permitted transferee or assignee
thereof; provided, however, that Equity Interests shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
Equity Interests shall have become effective under the Securities Act and such
Equity Interests shall have been sold or otherwise transferred in accordance
with such Registration Statement; or (b) such Equity Interests shall have ceased
to be outstanding.

“Registration Statement” shall mean a registration statement filed by the
Company with the Commission in compliance with the Securities Act for a public
distribution of Equity Interests (other than a registration statement on Form
S-4 or Form S-8, or their successors, or any registration statement covering
only securities proposed to be issued in exchange for securities or assets of
another Person).

“Release Date” shall mean the date of consummation of the Initial Business
Combination.

“S-3 Demand” shall have the meaning set forth in Section 2.3.

“S-3 Demand Holder” shall have the meaning set forth in Section 2.3. 

“S-3 Registration” shall have the meaning set forth in Section 2.3.

“Securities Act” shall mean the Securities Act of 1933, and the rules and
regulations of the Commission promulgated thereunder.

“Warrant Agreement” shall have the meaning set forth in Section 3.6.1.

“Warrant Exercise Price” shall have the meaning set forth in Section 3.6.1.

1.2  

Interpretation. Unless otherwise expressly specified in this Agreement:

(a)                references to a “majority” or “majority-in-interest” shall
mean holders of more than fifty percent (50%) of the Common Stock (or other
common equity securities of the Company) held by holders of Registrable
Securities (assuming all rights, warrants and options and all convertible or
exchangeable securities held by them were fully exchanged, converted or
exercised);

(b)               the word “underwriter” refers to a securities dealer who
purchases any Registrable Securities as principal in an underwritten offering
and not as part of such dealer’s market-making activities;

 

(c)                the word “register”, and correlative words, refer to the
process of registering securities under the Securities Act effected by preparing
and filing with the Commission a registration statement or similar document in
compliance with the Securities Act, and “registration”, and correlative words,
refer to the effectiveness or existence of such registration;

(d)               the words “hereof”, “hereby” and “hereunder,” and correlative
words, refer to this Agreement as a whole and not any particular provision;

(e)                the words “includes” and “including”, and correlative words,
are deemed to be followed by the phrase “without limitation”;

(f)                 the word “written” and the phrase “in writing,” and
correlative words and phrases, include electronic and facsimile transmissions;

(g)                the words “asset” and “property” are synonymous and include
owned, leased and licensed real, personal and intangible property of every kind,
including contractual rights, tort claims, cash, securities and information;

(h)                the masculine, feminine or neuter form of a word includes the
other forms of such word and the singular and plural forms of a word have
correlative meanings;

(i)  

the word “or” is not exclusive;

(j)  

the word “will” has the same meaning and effect as the word “shall”;

(k)               references to any Law or Order mean such Law or Order as
amended, modified or supplemented and, in the case of any Law, also means any
successor Law;

(l)                  references to a “board of directors” of a Person mean the
board of directors or correlative governing body or authority of such Person and
include any committee thereof, references to an “officer” or “director” of a
Person mean an officer, director, executive, manager or trustee of such Person
or an individual performing correlative functions for such Person, references to
the words “stockholder” and “shareholder” are synonymous, and references to the
“stockholders” or “shareholders” of a Person mean the stockholders, shareholders
or other owners of equity interests (including partners and members) of such
Person;

(m)              references to an Article or Section mean an Article or Section
of this Agreement; and

(n)                capitalized terms that are correlative to terms defined in
Section 1.1 shall have correlative meanings.

2.  

Registration Rights.

2.1  

Demand Registration.

2.1.1        Request for Registration. At any time and from time to time on or
after the Release Date, any holder of Registrable Securities may make a written
demand for registration (a “Demand”) under the Securities Act of all or part of
its Registrable Securities (a “Demand  

 

Registration”). Each Demand shall specify the number of Registrable Securities
proposed to be sold and the intended methods of distribution thereof. The
Company will promptly give written notice to all holders of Registrable
Securities of such Demand. Each other holder of Registrable Securities who
wishes to include all or a portion of such holder’s Registrable Securities in
such Demand Registration (each such other holder who wishes to include
Registrable Securities in such Demand Registration, together with the holder who
makes such Demand, a “Demanding Holder”) must give written notice to that effect
to the Company within fifteen (15) days after the receipt by such holder of such
notice from the Company. Such notice from such other holder must specify the
number of Registrable Securities proposed to be sold by such other holder and
the intended methods of distribution thereof. The Demanding Holders shall be
entitled to have the Registrable Securities (covered by such Demand and their
notices) included in such Demand Registration, subject to Section 2.1.4 and the
provisos set forth in Section 3.1.1. The Company shall not be obligated to
effect, under this Section 2.1.1 in respect of Registrable Securities, (a) any
Demand Registration unless (i) the Demanding Holders propose to sell an
aggregate of at least (x) $5,000,000 of Registrable Securities (based on the
closing price of common equity securities of the Company in the principal
trading market therefor on a date specified in such Demand within thirty (30)
days prior to the date of such Demand) or (y) 1% of the then outstanding
securities of the Company and (ii) at least 20% of the Registrable Securities
are covered by such Demand and notices or (b) more than (x) one Demand
Registration during any consecutive nine (9) month period or (y) an aggregate of
two (2) Demand Registrations. The Company may include in any Demand Registration
additional Equity Interests for sale for its own account or for the account of
any other Person who has been granted piggyback registration rights.  If the
Company receives conflicting instructions, notices or elections from two (2) or
more Persons with respect to the same Registrable Securities, then the Company
may act upon the basis of the instructions, notice or election received from the
registered owner of such Registrable Securities. No holder of Registrable
Securities may make a Demand pursuant to this Section 2.1 at any time after the
seventh (7th) anniversary of the Release Date.

2.1.2        Effective Registration. A registration shall not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto. If, after a Registration Statement has been declared effective, any
stop order or injunction of the Commission or any other Governmental Authority
interferes with the offering of Registrable Securities pursuant thereto, such
Registration Statement will be deemed not to have been declared effective unless
(a) such stop order or injunction shall have been removed, rescinded or
otherwise terminated and (b) a majority-in-interest of the Demanding Holders
thereafter shall have elected to proceed with the offering described in such
Registration Statement. The Company shall not be obligated to file a second
Registration Statement in respect of a Demand Registration until each prior
Registration Statement that has been filed in respect of a Demand Registration
shall have been counted as a Demand Registration or the offering described
therein shall have been terminated. The holders of a majority-in-interest of the
Registrable Securities covered by a Registration Statement with respect to a
Demand Registration shall have the right, at any time, to terminate any offering
described therein and to give written notice to that effect to the Company.

2.1.3        Underwritten Offering. If a majority-in-interest of the Demanding
Holders shall have so stated in their Demand and notices, the offering of
Registrable Securities pursuant to such

 

Demand Registration shall be an underwritten offering. In such event, the right
of any holder to include its Registrable Securities in such Demand Registration
shall be conditioned upon such holder’s participation in such underwriting and
entry into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting (a) by the Company (provided that
the underwriter or underwriters so selected shall be a nationally recognized
investment banking firm or firms) or (b) if the Company does not so select
within thirty (30) days after the Demand in respect thereof shall have been
made, then by a majority-in-interest of such Demanding Holders. In such event,
such majority-in-interest of Demanding Holders shall give notice to the Company
and all other holders as to such selection. Selection of such underwriter or
underwriters shall be binding on the Company and all holders of Registrable
Securities unless otherwise agreed by the Company and a majority-in-interest of
the Demanding Holders.

2.1.4        Reduction of Offering. If the managing underwriter or underwriters
for a Demand Registration that is to be an underwritten offering gives written
advice to the Company and the Demanding Holders that the dollar amount or number
of Registrable Securities which the Demanding Holders desire to sell, taken
together with all other securities which the Company desires to sell and which
other securityholders of the Company desire to sell pursuant to written
contractual piggy-back registration rights held by them, exceeds the maximum
dollar amount or number that can be sold in such offering without adversely
affecting the offering price, the timing, the distribution method or the
probability of success of such offering (such maximum dollar amount or number of
Equity Interests, as applicable, the “Maximum Number of Shares”), then the
Company shall include in such registration: (i) first, the Registrable
Securities as to which Demand Registration has been requested; (ii) second, all
securities that the Company desires to sell, all pro rata in accordance with the
number of shares that each such Person has requested be included in such
registration (such proportion is referred to herein as “Pro Rata”,) regardless
of the number of shares held by each such Person) that can be sold without
exceeding the Maximum Number of Shares; (iii) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (i)
and (ii), the securities for the account of other Persons that the Company is
obligated to register pursuant to written contractual arrangements with such
Persons, Pro Rata, that can be sold without exceeding the Maximum Number of
Shares; and (iv) fourth, to the extent that the Maximum Number of Shares have
not been reached under the foregoing clauses (i), (ii) and (iii), the securities
that other securityholders desire to sell, Pro Rata, that can be sold without
exceeding the Maximum Number of Shares.

2.1.5        Withdrawal. Any Demanding Holder may elect to withdraw from any
Demand Registration by giving written notice to the Company prior to the pricing
of the offering described in the Registration Statement relating to such Demand
Registration (if such offering is underwritten) or effectiveness of such
Registration Statement (if such offering is not underwritten). If any such
withdrawal or withdrawals reduce the size of the proposed offering relating to a
Demand Registration so that the underwriter or underwriters believe that it
would not be prudent to proceed with such offering, then such Registration
Statement will be withdrawn, such registration shall not count as a Demand
Registration and no further demand for a Demand Registration may be made for six
(6) months following the withdrawal of such Registration Statement.

 

2.2  

Piggy-Back Registration.

2.2.1        Piggy-Back Rights. If at any time on or after the Release Date the
Company proposes to file a Registration Statement under the Securities Act with
respect to an offering of Equity Interests, whether for the account of the
Company or other Persons, other than a Registration Statement filed in
connection with (i) an employee equity incentive or other plan (including a plan
that includes awards to directors, consultants, vendors and suppliers), (ii) an
offering of securities solely to the Company’s existing security holders, (iii)
a transaction contemplated by Rule 145(a) under the Securities Act, (iv) an
offering of debt securities that are convertible into equity securities of the
Company or (v) a dividend reinvestment plan, then the Company shall give written
notice of such proposed filing to the holders of Registrable Securities as soon
as practicable, but in no event less than ten (10) days before the anticipated
filing date. Such notice shall describe the amount and type of securities to be
included in such offering, the intended methods of distribution, and the name of
the proposed managing underwriter or underwriters, if any, of the offering. The
Company shall offer to the holders of Registrable Securities in such notice the
opportunity to register the sale of such number of Registrable Securities as
such holders may request in writing (a “Piggy-Back Registration”). Each holder
of Registrable Securities who wishes to include all or a portion of such
holder’s Registrable Securities in such Piggy-Back Registration (a “Piggy-Back
Holder”) must give written notice to that effect to the Company (a “Piggy-Back
Notice”) within ten (10) days after receipt by the holder of such notice from
the Company. Such Piggy-Back Notice must specify the number of Registrable
Securities proposed to be sold by such Piggy-Back Holder. The Company shall
cause such Registrable Securities to be included in such registration and shall
use its best efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit such Registrable Securities to be
included in such registration on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended methods of distribution
thereof. If the Company receives conflicting instructions, notices or elections
from two (2) or more Persons with respect to the same Registrable Securities,
then the Company may act upon the basis of the instructions, notice or election
received from the registered owner of such Registrable Securities. No holder of
Registrable Securities may give a Piggy-Back Notice pursuant to this Section 2.2
at any time after the seventh (7th) anniversary of the Release Date. All holders
of Registrable Securities proposing to distribute their securities through a
Piggy-Back Registration that involves an underwriter or underwriters shall enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such Piggy-Back Registration. The Company shall not be
obligated to effect any such registration pursuant to this Section 2.2 if the
holders of the Registrable Securities, together with the holders of any other
securities of the Company entitled to inclusion in such registration, propose to
sell Registrable Securities and such other securities (if any) at any aggregate
price to the public of less than $500,000.

2.2.2        Reduction of Offering. If the managing underwriter or underwriters
for a Piggy-Back Registration that is to be an underwritten offering gives
written advice to the Company and the holders of Registrable Securities that the
dollar amount or number of securities which the Company desires to sell (taken
together with (a) securities, if any, as to which registration has been demanded
pursuant to written contractual arrangements with Persons other than the holders
of Registrable Securities, (b) the Registrable Securities as to which
registration has been requested under this Section 2.2 and (c) the securities,
if any, as to which registration has been

 

requested pursuant to the written contractual piggy-back registration rights of
other securityholders of the Company) exceeds the Maximum Number of Shares, then
the Company shall include in such registration: (i) if the registration is
undertaken for the Company’s account: (A) first, the securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(B) second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the Registrable Securities as to which
registration has been requested under this Section 2.2, Pro Rata; and (C) third,
to the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), all other securities as to which registration has
been requested pursuant to written contractual piggy-back registration rights of
Persons, Pro Rata, that can be sold without exceeding the Maximum Number of
Shares; and (ii) if the registration is undertaken at the demand of Persons
other than holders of Registrable Securities pursuant to written contractual
demand registration rights of Persons: (A) first, the shares of Common Stock for
the account of the demanding Persons that can be sold without exceeding the
Maximum Number of Shares; (B) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (A), the securities that
the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares; (C) third, to the extent that the Maximum Number of Shares has
not been reached under the foregoing clauses (A) and (B), the Registrable
Securities as to which registration has been requested under this Section 2.2,
Pro Rata; and (D) fourth, to the extent that the Maximum Number of Shares has
not been reached under the foregoing clauses (A), (B) and (C), the shares of
Common Stock, if any, as to which registration has been requested pursuant to
written contractual piggy-back registration rights which Persons other than
those making a written contractual demand and other than holders of Registrable
Securities desire to sell that can be sold without exceeding the Maximum Number
of Shares.

2.2.3        Withdrawal. Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the pricing (if the Piggy-Back Registration is
underwritten) or effectiveness (if the Piggy-Back Registration is not
underwritten) of the Registration Statement. The Company may also elect to
withdraw a registration statement at any time prior to the pricing (if the
Piggy-Back Registration is underwritten) or effectiveness (if the Piggy-Back
Registration is not underwritten) of the Registration Statement. Notwithstanding
any such withdrawal, the Company shall pay all expenses incurred by the holders
of Registrable Securities in connection with such Piggy-Back Registration as
provided in Section 3.3.

2.2.4        Termination by Company. If at any time after giving written notice
of its intention to register Equity Interests and prior to the effective date of
the registration statement filed in connection with such registration, the
Company determines for any reason not to proceed with the proposed registration,
the Company may at its election give written notice of such determination to
each Holder and thereupon shall be relieved of its obligation to effect any
Piggy-Back Registration in respect thereof.

2.3              Registrations on Form S-3. At any time and from time to time on
or after the Release Date, any holder of Registrable Securities may give a
written request to the Company to register the resale of any or all of such
Registrable Securities on Form S-3 (an “S-3 Demand”) or any similar short-form
registration which may be available at such time (“Form S-3”). Upon receipt

 

of an S-3 Demand, the Company will promptly give written notice of the proposed
registration to all other holders of Registrable Securities. Each holder of
Registrable Securities who wishes to include all or a portion of such holder’s
Registrable Securities in such registration (an “S-3 Demand Holder”) must give
written notice to that effect to the Company (an “S-3 Demand Notice”) within ten
(10) days after receipt by the holder of such notice from the Company. Such S-3
Demand Notice must specify the number of Registrable Securities proposed to be
sold by such S-3 Demand Holder. As soon as practicable thereafter, the Company
shall effect the registration of all or such portion of such holder’s or
holders’ Registrable Securities as are specified in the S-3 Demand and all S-3
Demand Notices; provided, however, that the Company shall not be obligated to
effect any such registration pursuant to this Section 2.3: (i) if Form S-3 is
not available for such offering, (ii) in connection with an underwritten
offering of such Registrable Securities or (iii) if the Company has, within the
preceding one year period, effected two (2) registrations on Form S-3 pursuant
to this Section 2.3. Registrations effected pursuant to this Section 2.3 shall
not be counted as Demand Registrations effected pursuant to Section 2.1.

3.  

Registration Procedures.

3.1  

Filings; Information.

3.1.1        Demand Registration Statement. The Company shall, as expeditiously
as possible and in any event within sixty (60) days after receipt of a Demand
for a Demand Registration pursuant to Section 2.1, prepare and file with the
Commission a Registration Statement on any form (a) for which the Company then
qualifies or which counsel for the Company shall deem appropriate and (b) which
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended methods of distribution thereof, and
shall use its best efforts to cause such Registration Statement to become and
remain effective for the period required by Section 3.1.5; provided, however,
that the Company shall have the right to defer such filing for up to ninety (90)
days if the Company shall furnish to the holders a certificate signed by the
Chief Executive Officer of the Company stating that, in the good faith judgment
of the Board of Directors of the Company, such filing would have a material
adverse effect on any previously undisclosed proposal or plan by the Company to
engage in any material financing, acquisition, merger, consolidation, tender
offer or other transaction or third party claim (but the Company shall not have
the right to exercise the right set forth in this proviso more than once in any
365-day period in respect of all Demand Registrations hereunder).

3.1.2        Piggy-Back Registration Statement. The Company shall, as
expeditiously as possible and in any event within sixty (60) days after receipt
of a Piggy-Back Notice pursuant to Section 2.2.1, prepare and file with the
Commission a Registration Statement on any form (a) for which the Company then
qualifies or which counsel for the Company shall deem appropriate and (b) which
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended methods of distribution thereof, and
shall use its best efforts to cause such Registration Statement to become and
remain effective for the period required by Section 3.1.5; provided, however,
that the Company shall have the right to defer such filing for up to ninety (90)
days if the Company shall furnish to the holders a certificate signed by the
Chief Executive Officer of the Company stating that, in the good faith judgment
of the Board of Directors of the Company, such filing would have a material
adverse effect on any previously undisclosed proposal or plan by the Company to
engage in any material financing, acquisition,

 

merger, consolidation, tender offer or other transaction or third party claim
(but the Company shall not have the right to exercise the right set forth in
this proviso more than once in any 365-day period in respect of all Piggy-Back
Registrations hereunder).

3.1.3        S-3 Registration Statement. Except as otherwise provided in Section
2.3, the Company shall, as expeditiously as possible and in any event within
sixty (60) days after receipt of an S-3 Demand pursuant to Section 2.3, prepare
and file with the Commission a Registration Statement on Form S-3 which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended methods of distribution thereof, and
shall use its best efforts to cause such Registration Statement to become and
remain effective for the period required by Section 3.1.5; provided, however,
that the Company shall have the right to defer such filing for up to ninety (90)
days if the Company shall furnish to the holders a certificate signed by the
Chief Executive Officer of the Company stating that, in the good faith judgment
of the Board of Directors of the Company, such filing would have a material
adverse effect on any previously undisclosed proposal or plan by the Company to
engage in any material financing, acquisition, merger, consolidation, tender
offer or other transaction or third party claim (but the Company shall not have
the right to exercise the right set forth in this proviso more than once in any
365-day period in respect of all S-3 Registrations hereunder).

3.1.4        Copies. The Company shall, prior to filing a Registration Statement
or prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as such holders or their legal
counsel may request in order to facilitate the disposition of the Registrable
Securities owned by such holders.

3.1.5        Amendments and Supplements. The Company shall prepare and file with
the Commission such amendments, including post-effective amendments, and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
such Registration Statement and Prospectus in compliance with the provisions of
the Securities Act until all Registrable Securities and other securities covered
by such Registration Statement have been distributed in accordance with the
intended methods of distribution set forth therein (which period shall not
exceed the sum of one hundred eighty (180) days plus any period during which any
such distribution is suspended by any stop order or injunction of the Commission
or any other Governmental Authority) or the offering thereof by the holder
thereof shall have been withdrawn.

3.1.6        Notification. The Company shall promptly (and in any event within
two (2) Business Days) notify the holders of Registrable Securities included in
a Registration Statement of the filing of such Registration Statement as well
as: (a) when such Registration Statement becomes effective; (b) when any
post-effective amendment to such Registration Statement becomes effective; (c)
the issuance by the Commission of any stop order; and (d) any request by the
Commission for any amendment or supplement to such Registration Statement or any
Prospectus relating thereto or for additional information or of the occurrence
of an event requiring the preparation of a supplement or amendment thereto so
that, as thereafter delivered to the

 

purchasers of the securities covered by such Registration Statement, such
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to the holders of
Registrable Securities included in such Registration Statement any such
supplement or amendment. The Company shall further confirm any such advice in
writing in all events within two (2) Business Days of the occurrence thereof.
The Company shall take all actions required to remove any such stop order
referenced above; except that before filing with the Commission a Registration
Statement or Prospectus or any amendment or supplement thereto, including
documents incorporated by reference, the Company shall furnish to the holders of
Registrable Securities included in such Registration Statement and to the legal
counsel for any such holders, copies of all such documents proposed to be filed
sufficiently in advance of filing to provide such holders and legal counsel with
a reasonable opportunity to review such documents and comment thereon, and the
Company shall not file any Registration Statement or prospectus or amendment or
supplement thereto, including documents incorporated by reference, to which such
holders or their legal counsel shall object.

3.1.7        State Securities Laws Compliance. The Company shall use its best
efforts to (i) register or qualify the Registrable Securities covered by each
Registration Statement under such securities or “blue sky” Laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended method of
distribution) may reasonably request and (ii) take such action necessary to
cause such Registrable Securities covered by such Registration Statement to be
registered with or approved by such other Governmental Authority as may be
necessary by virtue of the business and operations of the Company, and do any
and all other acts and things that may be reasonably necessary or advisable, to
enable the holders of Registrable Securities included in such Registration
Statement to consummate the distribution of such Registrable Securities in such
jurisdictions; provided, however, that in no event shall the Company be required
to register or qualify the Registrable Securities in any jurisdiction in which
such registration or qualification would (i) cause the Company to be obligated
to qualify to do business in any jurisdiction where it would not otherwise be
required to qualify, (ii) subject the Company to taxation as a foreign
corporation doing business in such jurisdiction or (iii) cause the holders of
such Registrable Securities to be obligated to escrow their Equity Interests
(except to the extent such shares are already subject to an escrow in such
jurisdiction).

3.1.8        Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are customary or required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any such agreement
which are made to or for the benefit of any other Person shall also be made to
and for the benefit of the holders of Registrable Securities. No holder of
Registrable Securities included in such registration statement shall be required
to make any representations or warranties in any such agreement except as
reasonably requested by the Company, as applicable, with respect to such
holder’s organization, good standing, authority and title to Registrable
Securities, the lack of conflict with and absence of default under such holder’s
material agreements and organizational documents, the execution by such holder
and enforceability against such holder of such agreement, and with respect to
written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration

 

Statement. Holders of Registrable Securities shall agree to customary covenants
and indemnification and contribution obligations for selling securityholders and
shall cooperate fully in the preparation of the Registration Statement and other
documents relating to any offering in which they include securities pursuant to
Section 2.

3.1.9        Cooperation. The Company shall cause its principal executive
officer, principal financial officer, and all other officers and management to
cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include the preparation of the Registration Statement with
respect to such offering and all other offering materials and related documents,
and participation in meetings and “road shows” with underwriters, attorneys,
accountants and potential investors.

3.1.10    Records. The Company shall make available for inspection by the
holders of Registrable Securities included in such Registration Statement, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
managing underwriter, during regular business hours and upon reasonable advance
notice, all books, records, documents, information and properties of the Company
as shall be reasonably necessary to enable them to perform any due diligence
responsibility obligation or satisfy any due diligence defense or standard. The
Company shall not be required to disclose any confidential information or other
records to any underwriter unless and until such Persons shall have entered into
reasonable confidentiality agreements (in form and substance reasonably
satisfactory to the Company) with the Company with respect thereto.

3.1.11    Opinions and Comfort Letters. The Company shall furnish to each holder
of Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (a) any opinion of counsel to the
Company delivered to any underwriter and (b) any comfort letter from the
independent registered public accounting firm retained by the Company delivered
to any underwriter. If no legal opinion is delivered to any underwriter, the
Company shall furnish to each holder of Registrable Securities included in such
Registration Statement, at any time that such holder elects to use a prospectus,
an opinion of counsel to the Company as to matters customarily covered by
opinions of counsel to the issuer in underwritten offerings.

3.1.12    Earnings Statement. The Company shall make available to its
stockholders, as soon as practicable, an earnings statement covering a period of
twelve (12) months, beginning within three (3) months after the effective date
of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

3.1.13    Listing. The Company shall use its best efforts to cause all
Registrable Securities included in any registration to be listed (subject to
official notice of issuance) on such securities exchange (or, if applicable,
quoted on the OTC Bulletin Board or any successor trading market) or otherwise
designated for trading in the same manner as similar securities issued by the
Company are then listed, quoted and/or designated.

3.2  

Obligation to Suspend Distribution.

 

3.2.1        Each holder of Registrable Securities agrees by acquisition of
Registrable Securities that, upon receipt of any notice (a “Suspension Notice”)
from the Company of the existence of any fact or occurrence of any event of the
kind described in Section 3.1.6(c) or (d) hereof, such holder of Registrable
Securities will forthwith discontinue disposition of Registrable Securities
pursuant to the Registration Statement until:

(i)                  such holder of Registrable Securities has received copies
of the supplemented or amended Prospectus contemplated by Section 3.16(d)
hereof; or

(ii)                such holder of Registrable Securities is advised in writing
by the Company that the use of the Prospectus may be resumed, and has received
copies of any additional or supplemental filings that are incorporated by
reference in the Prospectus.

If so directed by the Company, each holder of Registrable Securities will
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such holder of Registrable Securities’ possession,
of the Prospectus covering such Registrable Securities that was current at the
time of receipt of such notice of suspension.

3.2.2        Each holder of Registrable Securities agrees by acquisition of
Registrable Securities, that no holder of Registrable Securities shall be
entitled to sell any of such Registrable Securities pursuant to a Registration
Statement; or to receive a Prospectus relating thereto, unless such holder of
Registrable Securities has furnished the Company with a notice and questionnaire
in a form prescribed by the Company (a “Notice and Questionnaire”) (including
the information required to be included in such Notice and Questionnaire) and
the information set forth in the next sentence. Each holder of Registrable
Securities agrees promptly to furnish to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such holder of Registrable Securities not misleading and any other
information regarding such holder of Registrable Securities and the distribution
of such Registrable Securities as the Company may from time to time reasonably
request in writing. Any sale of any Registrable Securities by any holder of
Registrable Securities shall constitute a representation and warranty by such
holder of Registrable Securities that the information relating to such holder of
Registrable Securities and its plan of distribution is as set forth in the
Prospectus delivered by such holder of Registrable Securities in connection with
such disposition, that such Prospectus does not as of the time of such sale
contain any untrue statement of a material fact relating to or provided by such
holder of Registrable Securities or its plan of distribution and that such
Prospectus does not as of the time of such sale omit to state any material fact
relating to or provided by such holder of Registrable Securities or its plan of
distribution necessary to make the statements in such Prospectus, in the light
of the circumstances under which they were made not misleading.

3.3              Registration Expenses. The Company shall bear all costs and
expenses incurred in connection with any Demand Registration pursuant to Section
2.1, any Piggy-Back Registration pursuant to Section 2.2, and any registration
on Form S-3 pursuant to Section 2.3, and all costs and expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the related Registration Statement becomes effective, including: (i) all
registration and filing fees; (ii) fees and expenses of compliance with
securities or “blue sky”

 

Laws (including fees and disbursements of counsel in connection therewith);
(iii) printing expenses; (iv) the Company’s internal expenses (including all
salaries and expenses of its officers and employees); (v) the fees and expenses
incurred in connection with the listing of the Registrable Securities; (vi) the
fees of the National Association of Securities Dealers, Inc.; (vii) fees and
disbursements of counsel for the Company and fees and expenses for independent
registered public accounting firms retained by the Company (including the
expenses or costs associated with the delivery of any opinions or comfort
letters); (viii) the fees and expenses of any special experts retained in
connection with such registration; (ix) the reasonable fees and expenses of one
(1) legal counsel selected by the holders of a majority-in-interest of the
Registrable Securities included in such registration; and (x) any expense
allowance or reimbursement to the underwriters. The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities, which underwriting discounts or selling
commissions shall be borne by the holders.

3.4              Information. The holders of Registrable Securities shall
provide such information (including information regarding itself, the
Registrable Securities held thereby, as applicable, and the intended method of
disposition thereof) as may reasonably be required or requested by the Company,
or the managing underwriter, if any, in connection with the preparation of any
Registration Statement, including amendments and supplements thereto, in order
to effect the registration of any Registrable Securities under the Securities
Act pursuant to Section 2 and in connection with the Company’s obligation to
comply with federal and applicable state securities Laws.

3.5              Rule 144. The Company shall use its best efforts to file any
reports required to be filed by it under the Securities Act and the Exchange Act
and take such further action as the holders of Registrable Securities may
reasonably request, to enable such holders to sell Registrable Securities under
Rule 144.

3.6  

Private Placement Warrants; Tacking; Cashless Exercise.

3.6.1        Notwithstanding anything contained in the Warrant Agreement dated
as of March 5, 2007 (the “Warrant Agreement”), between the Company and
Continental Stock Transfer & Trust Company, as Warrant Agent, or any other
agreement to the contrary, in lieu of the payment by a holder of Registrable
Securities of the exercise price of any Private Placement Warrant (the “Warrant
Exercise Price”), each holder of a Private Placement Warrant shall have the
right, but not the obligation, to exercise any exercisable but unexercised
portion of such Private Placement Warrant, on a cashless or net exercise basis,
as provided in Section 3.6.2 (the "Net Exercise Right").

3.6.2        To exercise the Net Exercise Right in respect of any Private
Placement Warrant, in whole or in part, a holder of Registrable Securities must
give written notice to that effect to the Warrant Agent (as defined in the
Warrant Agreement) at the time of exercise of such Private Placement Warrant or
part thereof.  Such notice may be given by so stating on the election to
exercise form for such Private Placement Warrant or in a separate letter or
other document.  Upon such exercise of the Net Exercise Right, the Company shall
deliver to such holder of Registrable Securities, in respect of such Private
Placement Warrant or part thereof, as the case may be, and without payment of
any of the Warrant Exercise Price in respect thereof, that

 

number of shares of Common Stock (for purposes of this Section 3.6, as defined
in the Warrant Agreement) equal to (i) the number of shares of Common Stock that
would have been issuable upon exercise of such Private Placement Warrant or part
thereof if such Warrant Exercise Price had been paid, less (ii) that number of
shares of Common Stock with a Current Market Value on the date of such exercise
equal to such Warrant Exercise Price.  The “Current Market Value” of a share of
Common Stock on any date shall mean the closing sale price of a share of Common
Stock on such date as reported by the principal exchange or market on which the
Common Stock is then listed or admitted to trading or, if there is no such
closing sale price on such date, the average of the bid and asked prices as
reported by such exchange or market or, if there is no such sale, bid and asked
prices, respectively, or the Common Stock is not then listed or admitted to
trading on any exchange or market, the fair market value thereof as determined
reasonably and in good faith by the Board of Directors of the Company.

4.  

Representations and Warranties. The Company represents, warrants and covenants
that:

4.1              Valid Existence. It is a corporation that is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
formation; it has the corporate power and authority necessary to (a) execute,
deliver and perform its obligations under this Agreement, (b) consummate the
transactions contemplated hereby and (c) conduct its business; it is duly
qualified or licensed and in good standing as a foreign corporation authorized
to do business under the Laws of each jurisdiction in which the ownership,
leasing or use of assets by it or the conduct of business by it requires such
licensing or qualification; and it is not in violation of any provision of its
organizational documents.

4.2              Due Authorization. The execution and delivery of this Agreement
by it, the performance by it of its obligations hereunder and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on its part; this Agreement constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
respective terms, except insofar as enforceability may be limited by bankruptcy,
insolvency, moratorium or other Laws that may affect creditors’ rights and
remedies generally and by principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at Law); and this
Agreement has been duly executed by it.

4.3              Performance. It has, and during the term of this Agreement will
maintain, the right under all such Laws to perform its obligations under this
Agreement and consummate the transactions contemplated hereby.

5.  

Indemnification and Contribution.

5.1              Indemnification by the Company. The Company agrees to indemnify
and hold harmless each selling Investor and each other holder of Registrable
Securities, and each of their respective officers, employees, Affiliates,
directors, partners, members, attorneys and agents, and each Person, if any, who
controls an Investor and each other holder of Registrable Securities (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
(each, an “Investor Indemnified Party”), from and against any expenses, losses,
judgments, claims, damages or liabilities, whether joint or several, arising out
of or based upon any untrue statement (or allegedly untrue statement) of a
material fact contained in any Registration Statement under

 

which the sale of such Registrable Securities was registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by the Company of the Securities Act applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration; and the Company shall promptly reimburse the Investor
Indemnified Party for any legal and any other expenses reasonably incurred by
such Investor Indemnified Party in connection with investigating and defending
any such expense, loss, judgment, claim, damage, liability or action; provided,
however, that (i) the indemnity agreement contained in this Section 5.1 will not
apply to amounts paid in settlement of any such expense, loss, judgment, claim,
damage, liability or action if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld) and (ii) the
Company will not be liable in any such case to the extent that any such expense,
loss, claim, damage or liability arises out of or is based upon any untrue
statement or allegedly untrue statement or omission or alleged omission made in
such Registration Statement, preliminary prospectus, final prospectus, or
summary prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein. The Company also shall indemnify any
underwriter of the Registrable Securities, their officers, employees,
Affiliates, directors, partners, members and agents and each Person who controls
such underwriter on substantially the same basis as that of the indemnification
provided above in this Section 5.1.

5.2              Indemnification by Holders of Registrable Securities. Each
selling holder of Registrable Securities will, in the event that any
registration is being effected under the Securities Act pursuant to this
Agreement of any Registrable Securities held by such selling holder, indemnify
and hold harmless the Company, each of its directors and officers and each
underwriter (if any), and each other Person, if any, who controls such selling
holder or such underwriter or the Company within the meaning of the Securities
Act or the Exchange Act, against any losses, claims, judgments, damages or
liabilities, whether joint or several, insofar as such losses, claims,
judgments, damages or liabilities (or actions in respect thereof) arise out of
or are based upon any untrue statement or allegedly untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading, if the statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Company by such selling holder expressly for use therein, and shall reimburse
the Company, its directors and officers, and each such controlling Person for
any legal or other expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, damage, liability or
action. Each selling holder’s indemnification obligations hereunder shall be
several and not joint and shall be limited to the amount of any net proceeds
actually received by such selling holder from the sale of Registrable Securities
which gave rise to such indemnification obligation.

 

5.3              Conduct of Indemnification Proceedings. Promptly after receipt
by any Person of any notice of any loss, claim, damage or liability or any
action in respect of which indemnity may be sought pursuant to Section 5.1 or
5.2, such Person (the “Indemnified Party”) shall, if a claim in respect thereof
is to be made against any other Person for indemnification hereunder, notify
such other Person (the “Indemnifying Party”) in writing of the loss, claim,
judgment, damage, liability or action; provided, however, that the failure by
the Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of each party by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened action, proceeding or claim in
respect of which the Indemnified Party is or could have been a Party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such action, proceeding or
claim.

5.4  

Contribution.

5.4.1        If the indemnification provided for in the foregoing Sections 5.1,
5.2 and 5.3 is unavailable to any Indemnified Party in respect of any loss,
claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the Parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

5.4.2        The Parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 5.4.1.
The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
Section 5.4.1 shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

6.  

Miscellaneous.

6.1              Notices. All notices and demands required or permitted to be
given pursuant to this Agreement shall be transmitted by personal delivery, by a
nationally recognized courier service, by registered or certified mail, return
receipt requested, postage prepaid, or by facsimile and shall be addressed as
follows:

When the Company is the intended recipient:

Symmetry Holdings Inc.

432 Scarborough Road

Briarcliff Manor, NY 10510

Attention: Chief Executive Officer

Facsimile:  (212) 808-7897

With a copy to:

 

Kelley Drye & Warren LLP

Two Stamford Plaza

400 Atlantic Street

Stamford, Connecticut 06901

Attention:  Randi-Jean G. Hedin

Facsimile:  (203) 327-2669

When an Investor is the intended recipient, to its address set forth on the
signature page or pages hereto.

A Party may designate a new address to which notices required or permitted to be
given pursuant to this Agreement shall thereafter be transmitted by giving
written notice to that effect to the other Parties. Each notice transmitted in
the manner described in this Section 6.1 shall be deemed to have been given,
received and become effective for all purposes at the time it shall have been
(a) delivered to the addressee as indicated by the affidavit of the messenger
(if transmitted by personal delivery), the receipt of the courier service (if
transmitted by courier service), the return receipt (if transmitted by mail) or
the answer back or call back (if transmitted by facsimile) or (b) presented for
delivery to the addressee as so indicated during normal business hours, if such
delivery shall have been refused for any reason.

 

6.2              Governing Law; Forum; Jury Trial. THE VALIDITY, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. Each Party agrees that any action, claim or proceeding
arising out of this Agreement or the breach or threatened breach of this
Agreement shall be commenced and prosecuted in a court in the State of New York.
Each Party consents and submits to the non-exclusive personal jurisdiction of
any court in the State of New York in respect of any such action, claim or
proceeding. Each Party consents to service of process upon it with respect to
any such action, claim or proceeding by registered mail, return receipt
requested, and by any other means permitted by applicable Laws. Each Party
waives any objection that it may now or hereafter have to the laying of venue of
any such action, claim or proceeding in any court in the State of New York and
any claim that it may now or hereafter have that any such action, claim or
proceeding in any court in the State of New York has been brought in an
inconvenient forum. EACH PARTY WAIVES TRIAL BY JURY IN ANY SUCH ACTION, CLAIM OR
PROCEEDING.

6.3  

Binding Effect; Transfers; Assignment; Third Party Beneficiaries.

6.3.1        Binding Effect. This Agreement shall be binding upon the Parties
and their respective estates, heirs, executors, administrators and other
successors and permitted assigns and shall inure to the benefit of the Parties
and their respective estates, heirs, executors, administrators and other
successors and permitted assigns.

6.3.2        Investor Assignment. Except to the extent otherwise provided in
this Section 6.3, the rights of any Investor under this Agreement may only be
assigned to the transferee of Registrable Securities or to any Person if (a)
such Person is a Qualifying Investor or a Person to whom, in the opinion of
counsel to the Investor seeking to make such assignment, a transfer of the
Registrable Securities would not constitute a violation of any federal or state
securities law, and (b) such Person agrees to become a Party to, and bound by,
all of the terms and conditions of, this Agreement. Upon transfer of Registrable
Securities and rights in accordance with this Section 6.3.2, such Qualified
Investor shall be deemed an “Investor” hereunder.

6.3.3        Assignment. Except as provided in this Section 6.3, no Investor
shall assign any of its rights or delegate any of its duties under this
Agreement (by operation of Law or otherwise) without the prior written consent
of the Company. An Investor may assign any of its rights or duties as specified
in Section 6.3.2, without the consent of the Company, in connection with the
transfer of Registrable Securities. Upon such assignment, such Investor making
such assignment shall be relieved of all liabilities in respect of any
subsequent transfer of such Registrable Securities. Prior to or concurrent with
any assignment or delegation by operation of Law or otherwise, the Company shall
cause the successor to assume all rights and obligations of the Company
hereunder. The Company may assign its rights or delegate any of its duties under
this Agreement only with the prior written consent of a majority-in-interest of
the Registrable Securities or by operation of Law, so long as the assignee
agrees to become a Party to, and bound by, all of the terms and conditions of,
this Agreement. Any assignment of rights or delegation of duties under this
Agreement by a Party without the prior written consent of another other Party or
Parties, if such consent is required hereby, shall be void. No such assignment
or delegation shall relieve the assignor or delegator of its obligations
hereunder.

 

6.3.4        Third Party Beneficiaries. No Person shall be, or be deemed to be,
a third party beneficiary of this Agreement, other than as expressly set forth
in Article 5 and this Section 6.3.

6.4              Entire Agreement. This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
cancels and supersedes all of the previous or contemporaneous agreements,
representations, warranties and understandings (whether oral or written) by,
between or among the Parties with respect to the subject matter hereof.

6.5              Amendments. This Agreement may not be amended, modified,
terminated or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given, except with the written consent of the
Company and a majority-in-interest of the voting power of the Investors (and any
such amendment, modification or termination made with the written consent of a
majority-in-interest of the Investors shall be binding on all of the Investors);
provided, that this Agreement may be amended or supplemented without notice to
or consent of any Investor to (a) cure any ambiguity or omission or to correct
or supplement any provision contained herein that may be defective or
inconsistent with any other provisions contained herein, (b) make any change
that is not adverse to the non-consenting Party or (c) add further covenants of,
restrictions on or conditions to action by the Company for the benefit of the
Investors. Notwithstanding the foregoing, with respect to any matter that
directly or indirectly adversely affects the rights of any Investor, the Company
shall obtain the written consent of each Investor against which such amendment,
qualification, supplement, waiver or consent is to be effective.

6.6              Waivers. No waiver of any provision of this Agreement shall be
binding upon a Party, unless such waiver is expressly set forth in a written
instrument that is executed and delivered by such Party. Such waiver shall be
effective only to the extent specifically set forth in such written instrument.
Neither the exercise (from time to time and at any time) by a Party of, nor the
delay or failure (at any time or for any period of time) to exercise, any right,
power or remedy shall constitute a waiver of the right to exercise, or impair,
limit or restrict the exercise of, such right, power or remedy or any other
right, power or remedy at any time and from time to time thereafter. No waiver
of any right, power or remedy of a Party shall be deemed to be a waiver of any
other right, power or remedy of such Party or shall, except to the extent so
waived, impair, limit or restrict the exercise of such right, power or remedy.

6.7              Remedies Limited. No Party shall, for any reason or under any
legal theory, be liable for any special, indirect, incidental or consequential
damages arising out of any breach of or default under this Agreement, even if
informed of the possibility of such damages in advance. No decline in value or
liquidity of Registrable Securities shall constitute special, indirect,
incidental or consequential damages.

6.8  

Headings; Counterparts; Interpretation.

6.8.1        Headings. The headings set forth herein have been inserted for
convenience of reference only, shall not be considered a part of this Agreement
and shall not limit, modify or affect in any way the meaning or interpretation
of this Agreement.

 

6.8.2        Counterparts. This Agreement may be signed in any number of
counterparts, each of which (when executed and delivered) shall constitute an
original instrument, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective and be deemed to have been
executed and delivered by all of the Parties at such time as counterparts shall
have been executed and delivered by each of the Parties, regardless of whether
each of the Parties has executed the same counterpart. It shall not be necessary
when making proof of this Agreement to account for any counterparts other than a
sufficient number of counterparts which, when taken together, contain signatures
of all of the Parties. Delivery of a counterpart by facsimile shall be as
effective as delivery of an original.

6.8.3        Interpretation. Each of the parties has participated substantially
in the negotiation and drafting of this Agreement and no ambiguity herein shall
be construed against the draftsman.

6.9              Severability. If any provision of this Agreement shall
hereafter be held to be invalid, unenforceable or illegal, in whole or in part,
in any jurisdiction under any circumstances for any reason, (a) such provision
shall be reformed to the minimum extent necessary to cause such provision to be
valid, enforceable and legal while preserving the intent of the Parties as
expressed in, and the benefits to the Parties provided by, this Agreement or (b)
if such provision cannot be so reformed, such provision shall be severed from
this Agreement and an equitable adjustment shall be made to this Agreement
(including addition of necessary further provisions to this Agreement) so as to
give effect to the intent so expressed and the benefits so provided. Such
holding shall not affect or impair the validity, enforceability or legality of
such provision in any other jurisdiction or under any other circumstances.
Neither such holding nor such reformation nor severance shall affect or impair
the legality, validity or enforceability of any other provision of this
Agreement.

6.10          Remedies Cumulative. The Company acknowledges and agrees that any
failure by the Company to comply with its obligations under Section 2 hereof may
result in material irreparable injury to the Investors for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely, and that, in the event of any such failure, any Investor may
obtain such relief as may be required to specifically enforce the Company’s
obligations under Section 2 hereof. The Company further agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

[remainder of page intentionally left blank]



IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

SYMMETRY HOLDINGS INC.

By: /s/Corrado De Gasperis         

Name: Corrado De Gasperis

Title: Chief Executive Officer

 

INVESTORS:

/s/Corrado De Gasperis     

Corrado De Gasperis

432 Scarborough Road

Briarcliff Manor, NY 10510

 

/s/Gilbert E. Playford           

Gilbert E. Playford

5200 St. Andrews Island

Grand Harbor

Vero Beach, FL 32967-7296

 

/s/Domenico Lepore              

Domenico Lepore

180 Montague Street

Brooklyn, NY 11201

 

/s/Scott C. Mason   

Scott C. Mason

1601 West Diehl Rd.

Naperville, IL 60563

/s/M. Ridgway Barker           

M. Ridgway Barker

418 Wahackme Road

New Canaan, CT 06840

 

/s/Donald C. Bailey              

Donald C. Bailey

1 Northcote Park Wrens Hill

Oxshott, Surrey

England

KT22 0HL, United Kingdom

 

/s/Playford SPAC Portfolio Ltd.     

Playford SPAC Portfolio Ltd.

5200 St. Andrews Island Dr.

Vero Beach, FL 32967

 

 

/s/Robert W. Ramage, Jr.  

Robert W. Ramage, Jr.

127 Buttercup Lane

Huntington, New York 11743

 

 

 

 

 